Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 20, 2021

The Court of Appeals hereby passes the following order:

A22A0041. FREDERIK BUSTAMANTE-HERRERA v. THE STATE.

      In 2017, Frederik Bustamante-Herrera pleaded guilty to aggravated sodomy
and enticing a child for indecent purposes. In 2021, he filed a pro se motion alleging
that his sentence is void. On April 9, 2021, the trial court entered an order denying
the motion. On May 6, 2021, Bustamante-Herrera filed a notice of appeal. We lack
jurisdiction because the appeal is untimely.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
order on appeal. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Davis v. State,
330 Ga. App. 711, 711 (769 SE2d 133) (2015). Here, Bustamante-Herrera’s notice
of appeal was filed 35 days after entry of the trial court’s order. Accordingly, we lack
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/20/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.